DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 12/16/2021 is acknowledged. Claims 2-5 and 11-24 are cancelled. Claims 1, 6, and 8 are amended. Claim 25 is new. Claims 1, 6-10, and 25 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16346286, filed 04/30/2019 is a national stage entry of PCT/SG2017/050545, with International Filing Date of 10/31/2017, and claims foreign priority to 10201609131Y, filed 11/01/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner.
Withdrawn Objections/Rejections
Applicant’s arguments, see p. 5, Sections IIA and IIB, filed 12/16/21, with respect to Objections to Claims 6 and 8 have been fully considered and are persuasive.  Applicant 
Applicant’s arguments, see pp. 5-9, Sections III, filed 12/16/21, with respect to 112 enablement rejection of Claims 1-3 and 6-10 have been fully considered and are persuasive.  Applicant amended Claim 1 removing the recitations or reference to derivatives. The rejection has been withdrawn.  
Applicant’s arguments, see pp. 9-14, Sections IV, filed 12/16/21, with respect to 103 have been considered but are moot because the new/modified ground of rejection does not rely on primary art Caraway and reference Cirone previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner noted Applicant’s request in Applicant’s argument with respect to the non-statutory Double Patenting rejection over 17/252,834 and over 16/760,264, that the double patenting rejection be held in abeyance until the final form of the claims is determined. Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)).

New/Modified Rejections as Necessitated by the Amendment filed on 12/16/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected for its recitation of “substantial portion of said Zn(II) salt is a bound complex of the Zn (II) ion with the  [Symbol font/0x67]-polyglutamic acid carrier”.  The metes and bounds of the claim is unclear because the term “substantial portion” in the claim is a relative term which renders the claim indefinite. The term “substantial portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is unclear how a skilled artisan what portion would constitute substantially bound. In order to move prosecution forward, any recitation of Zn ion complexed with [Symbol font/0x67]-PGA will be interpreted to be bound substantially to [Symbol font/0x67]-PGA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carraway,  R. E. and Dobner, P. R. (Biochimica et Biophysica Acta 1823 (2012) 544-557, cited in the IDS filed 10/19/20), hereinafter Carraway, and in view of Sakurai et al. (WO 2007/043606 A1, 19-Apr-2007, cited in the IDS filed 10/19/20), hereinafter Sakurai, and in view of Duan et al. (Small 2015, 11, No. 32, 3962–3972), hereinafter Duan, and in view of Mignani et al. (Biomacromolecules 16, 1 (2015): 1-27), hereinafter Mignani, and Kim, Y. and Koh, J.-Y. (Experimental Neurology, 177, 407-418, 2002, cited in the IDS filed 10/19/20), hereinafter Kim, and Cirone et al. (OncoImmunology 2:9, e26198, September 2013), hereinafter Cirone.

Applicant’s claim
Applicant claims a method of inducing PARP1-mediated tumor necrosis in a tumor in a patient comprising administering a therapeutically effective amount of a Zn(II) salt and a [Symbol font/0x67]-PGA carrier in a dosage form to the patient with the tumor; wherein said tumor has a drug-resistance phenotype, dysfunctional p53; wherein [Symbol font/0x67]-PGA is administered in combination with a therapeutic amount of an NF-KB inhibitor; wherein said dosage form is a solid dosage form of a tablet, a minitab, a hard capsule, a soft capsule, a caplet, a gel cap, an oral disintegrating films, granules, pellets, a paste, and a powder sachet; or a liquid dosage form of liquid solution, a liquid suspension, a syrup, and an oral spray; administration is by oral or injection.  
Determination of the scope and content of the prior art
(MPEP 2141.01)
Carraway teaches that zinc pyrithione induces a necrotic cell death in prostate cancer cells (Abstract). Carraway recites that in PCa cells, Zn2+ elicit some signs of apoptosis, however, high concentrations of Zn2+ can induce necrosis (p. 545, L. Col. 1st paragraph). Zinc pyrithione reduced the cellular ATP level, activated ERK, protein kinase B (AKT) and protein kinase C (PKC), and produced a strong necrotic response (p. 545, R. Col., 1st paragraph; sections 3.4, 3.6). Carraway contemplates that zinc pyrithione induces PARP activation and the associated depletion of NAD+, st paragraph; p. 556, L. Col., 2nd paragraph). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Carraway does not teach [Symbol font/0x67]-PGA carrier and the administering of Zn[Symbol font/0x67]-PGA in a dosage form to a patient. 
Sakurai describes the invention of a composition for treating diabetes that is safely administered orally.  The composition of Sakurai cures the deficiency of Carraway as it comprises an anionic polyamino acid, preferably a metal-polyamino acid complex which can be produced from poly-gamma-glutamic acid and a metal compound (Abstract). Suitable metals are vanadium, zinc, and manganese [0003]. Sakurai teaches that the side effects of anti-tumor agents can be reduced by binding anti-tumor agents to [Symbol font/0x67]-PGA, and Sakurai also cited that poly-gamma-glutamic acid are known to be combined with various anti-tumor agents (p. 3, 2nd to last paragraph). Because Sakurai contemplates zinc complexed with [Symbol font/0x67]-PGA, Claim 25 is obvious.
Sakurai teaches that the metal polyamino acid complex is the active ingredient in an orally administrated preparation, and can be in the form of a pharmaceutical preparation such as capsules, tablets, granules, inhalants, solutions, suspensions, emulsions etc. thereby reading on Claims 7-10. Sakurai’s formulation also allows inclusion of adjuvants, stabilizers, wetting or emulsifying agents, buffers and other commonly used additives [0019].
Sakurai showed that the metal polygamma glutamic acid complex has better stability and is less toxic than metal ions; has better solubility, hypoglycemic effect, glucose tolerance improving effect, blood pressure lowering effect ([0025]-[0033]; Fig. 3; Example 2; Claim 1.
Duan supports Sakurai by teaching that organometallic complexes incorporated into polymeric micelles through the polymer-metal coordination between poly(ethylene glycol)-b-poly(glutamic acid) [PEG-b-P(Glu)] exhibit enhanced anticancer activity against ovarian cancers as a result of the enhanced permeability and retention effect (Abstract). Duan exemplifies iridium complex with PEG-b-P(Glu), showing how the tumor targeted delivery of the organometallic complex (Fig .1). 
Regarding the limitation of the tumor having a dysfunctional p53 drug-resistant phenotype, Cirone cures the deficiency of Carraway by evaluating how zinc promotes immunogenic instances of cell death, teaching that chemoresistance originates from the impairment of p53, and that the lack of p53, mutant p53 variants and deregulation of wild-type p53 are common in human cancers and are associated with increased resistance to chemo- and radiotherapy (p. e26198-1, L. Col., 1st paragraph). Cirone cites past studies where mutant or misfolded p53 can be reactivated by the administration of zinc, which reestablishes the apoptotic response of mutant p53-expressing cancer cells to chemotherapy (p. e26198-1, R. Col., 1st paragraph). Cirone teaches that ZnCl2 in combination with chemotherapeutic agents such as cisplatin and adriamycin (ADR) favors the apoptotic demise of chemoresistant cells, compared to cisplatin and ADR alone; ZnCl2 exacerbate the cytotoxic effects of these agents against p53-nd paragraph; p. e26198-6, R. Col., 2nd paragraph).
Mignani is in the combination therapy and oncology fields and supports Cirone. Mignani cures the deficiency of Carraway by teaching NF-kB in combination therapies.  Mignani recites that in some apoptotic pathways, the deregulation of bcl-2 or nuclear factor kappa B (NF-kB) allows the expression of pro-survival mutations, which dampen the apoptotic response to anticancer drugs (p. 10, L. Col.). Mignani recites that overexpression of the NF-kB induced drug resistance, and cites a study reporting the co-administration and micellar delivery of pyrrolidine dithiocarbamate (PDTC), which is an NF-kB inhibitor, and doxorubicin. PDTC was hypothesized to enhance the sensitivity of tumor cells to apoptosis induced by several chemotherapeutic agents such as taxol, DOX, tamoxifen and cisplatin (Figure 10; p. 13, L. Col. last paragraph). 
Kim supplements Mignani and Cirone by teaching that zinc is required by PDTC in inhibiting the activation of NF-kB (Abstract).  Kim also recognizes the antioxidant and metal chelator activity of PDTC, and how PDTC increased the intracellular zinc from extracellular source.  However, Kim suggests that the NF-kB inhibition by PDTC is not by simple chelation, but rather by interaction of zinc with PDTC which affects the NF-KB activity. (p. 31, L. Col. 2nd and last paragraph, to R. Col. 1st paragraph). Kim shows the PDTC inhibition of NF-kB activity when various concentrations of Zn2+ was added (Fig. 2, Section 3.2), thereby reading on the therapeutic amount of inhibitor. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sakurai and Duan with that of Carraway and use the Zn[Symbol font/0x67]-PGA of Sakurai in inducing PARP1-mediated tumor necrosis in a tumor in a patient because Carraway teaches that zinc induces a necrotic cell death in prostate cancer cells and has contemplated its role in PARP activation, while Duan recognizes even more benefit with metal with PGA and teaches that such coordination exhibits enhanced anticancer activity against ovarian cancers; Sakurai teaches that the side effects of anti-tumor agents can be reduced when anti-tumor agents are bound to [Symbol font/0x67]-PGA, thereby acknowledging the utility of [Symbol font/0x67]-PGA in the oncology field. As such, there is a reasonable expectation of success that the Zn[Symbol font/0x67]-PGA of Sakurai would be useful in inducing PARP1-mediated tumor necrosis in tumor cells. 
Regarding the dosage form, Sakurai has taught the different dosage forms that may be utilized by a skilled artisan. A person skilled in the art would choose the appropriate dosage form as desired or necessitated by the type of administration, type of cancer, etc. A skilled artisan would also determine the therapeutic amount of the composition to administer based on the different factors including type of cancer, type of treatment regiment, and the age and symptoms of patients, but would consider starting with the concentration taught by Sakurai because Sakurai has taught the safe and effective dosage of Zn[Symbol font/0x67]-PGA to administer to patient. 
Caraway recognizes that zinc pyrithione induces PARP1-mediated necrosis. Cirone teaches zinc plays a role in activating dysfunctional p53, which also cause chemoresistance. Mignani recognizes the role of NF-kB in drug resistance. Thus, it would have been prima facie 
Regarding the therapeutic amount of NF-kB inhibitor, Kim has taught a concentration of PDTC with various concentrations of Zn salt. A skilled artisan would adjust the concentration of the inhibitor depending on the type of cancer, type of administration and formulation, etc. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 

Response to Arguments:
Applicant's arguments with respect to the 103 rejections filed 12/16/2021 have been fully considered but they are not persuasive. Generally, the Applicant traverses the rejection, reasoning that in view of the amendments to Claim 1, the cited art does not teach or suggest at least some of the claimed elements. Furthermore, Applicant asserts that the modifications to the cited art that would arise in combining them in the manner proposed by the Office would render them unsatisfactory for their intended purpose. Specifically: 
Applicant argues that Carraway's results were ascribed to the zinc pyrithione (ZP) compound, not to the use of zinc ion, and that ZP induced a necrotic cell death in prostate cancer cells and not due merely to the presence of zinc(II) ion.
This argument is not persuasive.  Firstly, the claims merely state Zn(II) salt and does not exclude Zn pyrithione, wherein the form of Zn is also Zn2+.  The specification gives examples of zinc salts, but does not limit the definition of zinc salts to exclude the compound, ZP.  Furthermore, the disclosed examples include amino acid-zinc chelates (p. 12), which would encourage a skilled artisan to consider other chelates, i.e. ZP, as salts because Carraway has shown that ZP induces necrotic 
Applicant argues that a person of ordinary skill in the art would also not have been motivated to combine Carraway with Sakurai because Carraway's study was conducted on cell lines, not in a patient, Carraway provides no teaching or suggestion as to whether ZP would show similar activity when administered to a patient, let alone whether it would yield a plausible solution to the objective of providing a clinically active and safe zinc composition for treating many cancer types, without toxicity issues. 
The Examiner provides a different reason to combine the arts. As in the rejection, Carraway has shown activity of Zn2+ in inducing PARP1-mediated necrosis. Sakurai teaches that metal, i.e. Zn, complexed to [Symbol font/0x67]-PGA decreases toxicity, showing safety for oral administration to patient.  As such, a skilled artisan would perform necessary experiments to translate the in vivo data of Carraway to clinical applications. One would combine the teachings of Sakurai and Duan with that of Carraway and use the Zny-PGA of Sakurai in inducing PARP1-mediated tumor necrosis in a tumor in a patient because Carraway teaches that zinc induces a necrotic cell death in prostate cancer cells and has contemplated its role in PARP activation, while Duan recognizes even more benefit with metal with PGA and teaches that such coordination exhibits enhanced anticancer activity against ovarian cancers; Sakurai teaches that the side effects of anti-tumor agents can be reduced when anti-tumor agents are bound to y-PGA, thereby acknowledging the utility of y-PGA in the oncology field. 

Applicant argues that Mignani, Kim, and Cirone are deficient in their teachings. Applicant reasons that Mignani teaches that NF-kB is useful to promote apoptosis, which teaches away from the instantly claimed subject of necrosis; Mignani uses NF-kB in combination with a traditional chemotherapeutic agent, whereas the claimed invention does not; Kim is relied upon merely to show that zinc interacts with PDTC and this promotes the inhibition of NF-KB. 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Carraway is the primary art modified by Cirone.  Mignani is relied upon for its teaching of combination therapy, incorporating NF-[Symbol font/0x6B]B inhibitor, e.g. PDTC, with doxorubicin to inhibit NF-KB induced drug resistance.  Mignani’s teaching must be taken with Kim, Cirone, Carraway, Sakurai, and Duan. Kim complements Mignani by teaching that PDTC requires Zn in inhibiting NF-[Symbol font/0x6B]B.  In the case where chemoresistance is identified with dysfunctional 
Additionally, the method instantly claimed involves administering Zn and PGA with NF-[Symbol font/0x6B]B inhibitor to a patient. The method instantly claimed does not exclude traditional chemotherapeutic agents. Method in Claim 1 and 6 only requires co-administration with NF-kB inhibitor and not that the NF-KB inhibitor promotes PARP1-mediated necrosis also. By combination, both apoptotic and necrotic pathways are modulated. The instant claim does not exclude any effect on the apoptotic pathway.  Therefore, because the method steps are rendered obvious by the prior art, i.e. combination of references as a whole, the burden is on Applicant to show the difference. 
Applicant argues that Cirone teaches that zinc ions promote p53 reactivation resulting in the reestablishment of the apoptotic response, therefore, by teaching that treatments of tumors with dysfunctional p53 should include zinc ion in order to restore the apoptotic pathway, Cirone would teach away from using zinc ions to achieve PARP1-mediated necrosis. Applicant continues that Cirone teaches treatments that use zinc ion in combination with a chemotherapeutic agent while the claimed method uses zinc ion with a carrier but without a chemotherapeutic agent. 
As above, the references should not be considered individually as one cannot show nonobviousness by attacking references individually where the rejections are .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 6-10 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10, and 12-28 of co-pending Application No. 17/252,834, hereinafter ‘834, in view of Carraway,  R. E. and Dobner, P. R. (WO 2013/079708 A1, cited in the IDS), hereinafter Carraway, and Sakurai et al. (WO 2007/043606 A1, 19-Apr-2007), hereinafter Sakurai, and Mignani et al. (Biomacromolecules 16, 1 (2015): 1-27), hereinafter Mignani, and Kim, Y. and Koh, J.-Y. (Experimental Neurology, 177, 407-418, 2002), hereinafter Kim, and Cirone et al. (OncoImmunology 2:9, e26198, September 2013), hereinafter Cirone.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a method of inducing PARP1-mediated tumor necrosis in a tumor in a patient comprising administering a therapeutically effective amount of a Zn(II) salt and a [Symbol font/0x67]-PGA carrier in a dosage form to the patient with the tumor; wherein PGA comprises [Symbol font/0x67]-PGA and/or a tumor-targeting [Symbol font/0x67]-PGA derivative and/or a charge-modified [Symbol font/0x67]-PGA derivative and/or a tumor-targeting charge-modified[Symbol font/0x67]-PGA derivative; wherein said dosage form is a solid 
The conflicting claims of ‘834 are directed to a method for treating a patient with a tumor comprising administering to said patient a therapeutically effective amount of a Zn(II) agent, wherein said Zn(II) agent comprises Zn(II)/y-polyglutamic acid and/or Zn(II)/a-polyglutamic acid.
The instant and conflicting claims differ in that the instant claims recite the induction of PARP1-mediated tumor necrosis, recite different dosage forms administered orally or by injection, wherein the tumor has a drug-resistant phenotype, which is dysfunctional p53. 
The deficiency of ‘834 are cured by Carraway, Sakurai, Cirone and Mignani. The teachings of these references have been described in the 103 rejection above and summarized herein. Carraway teaches that zinc pyrithione induces a necrotic cell death in prostate cancer cells (Abstract), and contemplates that zinc pyrithione induces PARP activation and the associated depletion of NAD+, contributing to the fall in ATP levels, resulting in zinc pyrithione induced cell death (p. 555, R. Col., 1st paragraph; p. 556, L. Col., 2nd paragraph). Sakurai describes the invention of a metal-polyamino acid complex composition for treating diabetes that is safely administered orally (Abstract). Suitable metals include vanadium, zinc, and manganese [0003]. Sakurai teaches that the side effects of anti-tumor agents can be reduced by binding anti-tumor agents to [Symbol font/0x67]-PGA, and Sakurai also cited that poly-gamma-glutamic acid are known to be combined with various anti-tumor agents (p. 3, 2nd to last paragraph). Sakurai teaches that the metal polyamino acid 
Mignani cures the deficiency of ‘834 by teaching NF-kB in combination therapies.  Mignani recites that overexpression of the NF-kB induced drug resistance, and cites a study reporting the co-administration of PDTC NF-kB inhibitor, and doxorubicin. PDTC was hypothesized to enhance the sensitivity of tumor cells to apoptosis (Figure 10; p. 13, L. Col. last paragraph). Kim supports Mignani by teaching that Zinc is required by PDTC in inhibiting the activation of NF-kB (Abstract).  Kim shows the PDTC inhibition of NF-kB activity when various concentrations of Zn2+ was added (Fig. 2, Section 3.2), thereby reading on the therapeutic amount of inhibitor. 
Cirone cures the deficiency of ‘834 by evaluating how zinc promotes immunogenic instances of cell death. Cirone recites that chemoresistance originates from the impairment of p53, and that the lack of p53, mutant p53 variants and deregulation of wild-type p53 are common in human cancers and are associated with increased resistance to chemo- and radiotherapy (p. e26198-1, L. Col., 1st paragraph). Cirone cites past studies where mutant or misfolded p53 can be reactivated by the administration of zinc, which reestablishes the apoptotic response of mutant p53-expressing cancer cells to chemotherapy (p. e26198-1, R. Col., 1st paragraph). Cirone teaches 2 in combination with chemotherapeutic agents such as cisplatin and adriamycin (ADR) favors the apoptotic demise of chemoresistant cells, compared to cisplatin and ADR alone; ZnCl2 exacerbate the cytotoxic effects of these agents against p53-functionally deficient chemoresistant cells and also stimulate the emission of immunogenic signals (Abstract; p. e26198-2, L. Col., 2nd paragraph; p. e26198-6, R. Col., 2nd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘834 with Carraway and Sakurai and use the Zn[Symbol font/0x67]-PGA of ‘834 in inducing PARP1-mediated tumor necrosis in a tumor in a patient in the dosage form and therapeutic amount taught by Sakurai because ‘834 has taught the use of Zn[Symbol font/0x67]-PGA in patient with tumors, Carraway has contemplated its role in PARP activation. As such, there is a reasonable expectation of success that the Zn[Symbol font/0x67]-PGA would be useful in inducing PARP1-mediated tumor necrosis in tumor cells. Regarding the dosage form, Sakurai has taught the different dosage forms that may be utilized by a skilled artisan. A person skilled in the art would choose the appropriate dosage form as desired or necessitated by the type of administration, type of cancer, etc. and would also determine the therapeutic amount of the composition to administer based on the different factors including type of cancer, type of treatment regiment, and the age and symptoms of patients, but would consider starting with the concentration taught by Sakurai because Sakurai has taught the safe and effective dosage of Zn[Symbol font/0x67]-PGA to administer to a patient.
Mignani recognizes the role of NF-kB in drug resistance. Cirone teaches the role of Zn in activating dysfunctional p53, which also cause chemoresistance. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘834 with Carraway, Sakurai, Mignani, Kim, and Cirone, and co-administer an NF-kB 
Regarding the therapeutic amount of NF-kB inhibitor, Kim has taught a concentration of PDTC with various concentrations of Zn salt. A skilled artisan would adjust the concentration of the inhibitor depending on the type of cancer, type of administration and formulation, etc. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 6-10 and 25 of the instant application and Claims 1-28 of co-pending Application No. 17/252,834 are obvious variants and are not patentability distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-10 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-24 of co-pending Application No. 16/760,264 and in view of Alsaheb et al. (Der Pharmacia Lettre, 2016, 8 (9):217-225), hereinafter Alsaheb. 

The instant claims are directed to a method of inducing PARP1-mediated tumor necrosis in a tumor in a patient comprising administering a therapeutically effective amount of a Zn(II) salt and a [Symbol font/0x67]-PGA carrier in a dosage form to the patient with the tumor; wherein PGA comprises [Symbol font/0x67]-PGA and/or a tumor-targeting [Symbol font/0x67]-PGA derivative and/or a charge-modified [Symbol font/0x67]-PGA derivative and/or a tumor-targeting charge-modified[Symbol font/0x67]-PGA derivative; wherein said dosage form is a solid dosage form of a tablet, a minitab, a hard capsule, a soft capsule, a caplet, a gel cap, an oral disintegrating films, granules, pellets, a paste, and a powder sachet; or a liquid dosage form of liquid solution, a liquid suspension, a syrup, and an oral spray; administration is by oral or injection; wherein said tumor has a drug-resistance phenotype, dysfunctional p53; wherein [Symbol font/0x67]-PGA is administered in combination with a therapeutic amount of an NF-KB inhibitor.   
The conflicting claims are directed to a method of inducing PARP1-mediated tumor necrosis in a tumor in a patient comprising administering a therapeutically effective amount of a Zn(II) salt and a [Symbol font/0x67]-PGA carrier in a dosage form to the patient with the tumor; wherein PGA comprises α-PGA and/or a tumor-targeting α-PGA derivative and/or a charge-modified α-PGA derivative and/or a tumor-targeting charge-modified α-PGA derivative; wherein said dosage form is a solid dosage form of a tablet, a minitab, a hard capsule, a soft capsule, a caplet, a gel cap, an oral disintegrating films, granules, pellets, a paste, and a powder sachet; or a liquid dosage form of liquid solution, a liquid suspension, a syrup, and an oral spray; administration is by oral or injection; wherein said tumor has a drug-resistance phenotype, dysfunctional p53; wherein α-PGA is administered in combination with a therapeutic amount of an NF-KB inhibitor.

Alsaheb cures the deficiency of ‘264 by providing the motivation to replace α-PGA with [Symbol font/0x67]-PGA. Alsaheb is in the field of biopolymers and teaches PGA as being a unique biodegradable, non-immunogenic biopolymer that comes in 2 isoforms, α-PGA and [Symbol font/0x67]-PGA (p. 217, Introduction, 1st paragraph). Alsaheb recites that the microbial production of α-PGA is difficult and the polymer can only be produced by recombinant microorganisms while [Symbol font/0x67]-PGA has been produced extensively using bacteria (p. 218, 1st paragraph). Alsaheb recognizes the utility of PGA in different industries, even citing PGA as a known antitumorigenic agent (Table 3; p. 221, 2 bottom paragraphs). Notably, Alsaheb cites report where [Symbol font/0x67]-PGA outperformed α-PGA as drug carrier when incorporating cis-dichlorodiammine platinum(II) (CDDP) (Table 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘264 with that of Alsaheb and replace α-PGA with [Symbol font/0x67]-PGA, arriving at the instantly claimed method, because Alsaheb has taught that [Symbol font/0x67]-PGA is easier to produce, suggesting lower cost, and also can perform better as drug carrier compared to α-PGA. There is a reasonable expectation of success because both α-PGA and [Symbol font/0x67]-PGA are known biopolymers that have been used as drug carriers, and PGA is known to exhibit antitumorigenic activity. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1, 6-10, and 25 of the instant application and Claims 1-24 of co-pending Application No. 16/760,264 are obvious variants and are not patentability distinct.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616    

/Mina Haghighatian/Primary Examiner, Art Unit 1616